                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 Rodney Alan Hopper,                   )            JUDGMENT IN CASE
                                       )
              Plaintiff,               )           1:18-cv-00128-MOC-DLH
                                       )
                 vs.                   )
                                       )
 General Electric Company,             )
                                       )
             Defendant.                )



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 23, 2018 Order.

                                               October 23, 2018
